Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2021

                                   No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                            v.

                              CITY OF SEGUIN, TEXAS,
                                      Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1304-CV-B
                         Honorable Gary L. Steel, Judge Presiding


                                     ORDER

    Appellee’s Motion for Extension of Time to File a Motion for Rehearing is hereby
GRANTED. The appellee’s motion for rehearing is due on or before September 6, 2021.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court